DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 08/23/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejection of claim 29 has been withdrawn; (2) the 35 U.S.C. 102(a)(1) rejections of claims 29, 31-33, 38, 39, and 51-58 over Yang et al. have been withdrawn; (3) the 35 U.S.C. 103 rejections of claims 34-37 over Yang et al. and Meunier et al. have been withdrawn; and (4) the 35 U.S.C. 103 rejection of claim 40 over Yang et al. and Miyaki et al. has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 29, 31-40, and 51-58
Withdrawn claims: None
Previously cancelled claims: 1-28, 30, and 41-50
Newly cancelled claims: None
Amended claims: 29
New claims: None
Claims currently under consideration: 29, 31-40, and 51-58
Currently rejected claims: 29, 31-40, and 51-58
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 08/23/2021 has been entered.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 29 recites “lower alkyl” in the last line of the claim with no additional clarification. Earlier instances of the term “lower alkyl” in claim 29 recite “lower alkyl (C1-C6)” for R4 and “lower alkyl (C1-C10) for R5. Since different limitations were previously detailed for “lower alkyl” in the claim, it is unclear what the scope of the term in the last line is, which renders the claim indefinite.
Claim 29 also indicates that R1 may be a single hydrogen atom, which would appear to result in the carbon to which it is bonded having only three bonds, contrary to carbon requiring four chemical bonds. The claim is thus indefinite for this reason as well. For examination purposes, the claim is assumed as implicitly requiring two hydrogen atoms when R1 is H.
Claim Rejections - 35 USC § 102
Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (U.S. 20140303248 A1).
Regarding claim 29, Zhu et al. discloses a composition ([0007]) comprising a compound ([0058], Table 1, ZL006-09) that anticipates a compound of the claimed formula when the following alternatives are selected:
X1-X10 – C
R1 – H
R4 – CH3
n1 – 0
n2 – 0

R3 and R7 are substituted as disclosed in the description of ZL006-09, where all substituents are within the claimed list of substitutents.
The characterization of the composition as being a “flavor composition” is considered a statement of intended use that does not materially limit the claimed composition. MPEP 2111.02 II (“If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”).
Claim Rejections - 35 USC § 103
Claims 29, 31-40, and 51-58 are rejected under 35 U.S.C. 103 as being unpatentable over Tachdjian et al. (U.S. 2006/0263411 A1).
Regarding claim 29, Tachdjian et al. discloses a flavor composition ([0002], [0076]) comprising a compound ([0024], [0227], last molecule, where m – 0, R10 – H,  R3 – H, R4 – H, n – 1, hAr1 and hAr2 – substituted phenyl) that falls within the scope of the claimed compound. The claim is considered merely obvious in view of Tachdjian et al., rather than being anticipated, due to the number of potential variations disclosed in the prior art formula and the number of potential variations in the claimed formula.
As for claim 31, the present specification indicates that “kokumi taste is a sensation caused by activation or inhibition of receptor cells in a subject’s taste buds” (p. 13, ¶2). Tachdjian et al. discloses that “[c]ompounds of the invention modulate an umami receptor” ([0095], [0082], [0086], [0088], [0089]). Tachdjian et al. also discloses adding a sufficient amount of the compounds to a food product in order to cause a desirable modulation in the 
As for claim 32, Tachdjian et al. discloses adding a sufficient amount of the compounds to a food product in order to cause a desirable modulation in the savory flavor of the food product ([0304]-[0306]). Tachdjian et al. is thus considered to disclose the flavor composition as being present in an amount effective to increase the palatability of the food product, as determined by a panel of taste testers.
As for claim 33, Tachdjian et al. discloses adding the compounds to a food product in an amount of about 1 pM to about 10 M ([0306]).
As for claim 34, Tachdjian et al. discloses the food product as comprising a pet food product ([0300]).
As for claims 35-37, the disclosure of Tachdjian et al. that the food products may be pet food products ([0300]) is adequate to deem the claimed requirements that the product is for felines/canines (claim 35) and is wet (claim 36) or dry (claim 37) obvious, since such types of pet food are extremely commonplace in the art.
As for claim 38, the present specification indicates that “kokumi taste is a sensation caused by activation or inhibition of receptor cells in a subject’s taste buds” (p. 13, ¶2). Tachdjian et al. discloses that “[c]ompounds of the invention modulate an umami receptor” ([0095], [0082], [0086], [0088], [0089]). Tachdjian et al. also discloses adding a sufficient amount of the compounds to a food product in order to cause a desirable modulation in the savory flavor of the food product ([0304]-[0306]). Tachdjian et al. is thus considered to disclose a method of increasing a kokumi taste intensity of a food product via mixing the flavor 
As for claim 39, Tachdjian et al. discloses adding the compounds to a food product in an amount of about 1 pM to about 10 M ([0306]).
As for claim 40, the present specification indicates that “kokumi taste is a sensation caused by activation or inhibition of receptor cells in a subject’s taste buds” (p. 13, ¶2). Tachdjian et al. discloses that “[c]ompounds of the invention modulate an umami receptor” ([0095], [0082], [0086], [0088], [0089]). Though the reference does not explicitly disclose modulating the activity of a calcium-sensing receptor via contacting a CaSR with the flavor composition, the instruction in the reference regarding the modulation of an umami receptor via the consumption of the compound (which would inherently involve contacting any taste receptors with the composition), is considered to render the claimed method obvious.
As for claim 51, Tachdjian et al. discloses adding the compounds to a food product in an amount of about 1 pM to about 10 M ([0306]).
As for claims 52-54, Tachdjian et al. discloses the flavor composition as being present at a concentration of from about 0.001-10 ppm ([0306]), or 0.0000001-0.01% w/w, which anticipates the claimed ranges of about 0.0001-10% w/w (claim 52), about 0.001%-5% w/w (claim 53), and about 0.01-1% w/w (claim 54).
As for claim 55, Tachdjian et al. discloses adding the compounds to a food product in an amount of about 1 pM to about 1 M ([0306]).
As for claims 56-58, Tachdjian et al. discloses the flavor composition as being present at a concentration of from about 0.001-10 ppm ([0306]), or 0.0000001-0.01% w/w, which 
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejection of claim 29 based on persuasive remarks (Applicant’s Remarks, p. 6, ¶5). Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn. However, claim 29 is newly rejected under 35 U.S.C. § 112(b) for the reasons described previously herein.
Claim Rejections - 35 U.S.C. § 102(b) of claims 29, 31-33, 38, 39, and 51-58 over Yang et al.: Applicant’s arguments (Applicant’s Remarks, p. 7, ¶1 – p. 8, ¶4) have been fully considered and are persuasive to the extent that the claims as presently amended necessitate an interpretation wherein Yang et al. does not anticipate the claims. However, new grounds of rejection under U.S.C. § 103 are made in view of Tachdjian et al. as described above.
Claim Rejections - 35 U.S.C. § 103(a) of claims 34-37 over Yang et al. and Meunier et al.; and claims 40 over Yang et al. and Miyaki et al.: Applicant’s arguments (Applicant’s Remarks, p. 9, ¶1 – p. 10, ¶2) have been fully considered and are persuasive to the extent that the claims as presently amended necessitate an interpretation wherein Yang et al. does not anticipate or render obvious the claims. However, new grounds of rejection under U.S.C. § 103 are made in view of Tachdjian et al. as described above.
Conclusion
Claims 29, 31-40, and 51-58 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793